SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – June 10, 2010 OMNICARE, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-8269 (Commission File Number) 31-1001351 (IRS Employer Identification No.) 100 East RiverCenter Boulevard, Suite 1600 Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 10 and 11, 2010, Joel F. Gemunder, the President and Chief Executive Officer of Omnicare, Inc. (the "Company" or "Omnicare"), entered into written stock sales plans (the "Plans") in accordance with the guidelines specified under Rule 10b5-1 of the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the Company's policies regarding securities transactions. Under the Plans, a broker not affiliated with the Company will sell shares of Omnicare common stock owned by Mr. Gemunder or trusts established by Mr. Gemunder or issued upon the exercise of certain of Mr. Gemunder's Omnicare stock options.Any sales are subject to share amounts, minimum prices and other conditions set forth in the Plans and will be made during the period from July 12, 2010 to June 10, 2012, the expiration date of the Plans. Rule 10b5-1 allows corporate insiders who are not in possession of material non-public information to establish pre-arranged plans to buy or sell stock.These plans are generally designed to minimize the market effect of insider purchases or sales by spreading these purchases or sales over a more extended period.Additionally, through the use of these plans, insiders can gradually diversify their investment portfolios and can avoid real or perceived conflicts of interest in connection with the trading of securities. Any sales made under the Plans will be publicly disclosed as required by applicable securities laws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Omnicare, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNICARE, INC. By:/s/ Mark G. Kobasuk Name: Mark G. Kobasuk Title:Vice President - General Counsel Dated:June 14, 2010
